Title: From George Washington to Gustavus Scott, 20 February 1797
From: Washington, George
To: Scott, Gustavus,Thornton, William


                        
                            Gentlemen, 
                            Philadelphia 20th Feby 1797.
                        
                        Reasons which I have frequently assigned, have prevented me from acknowledging
                            sooner, the receipt of your letter of the 3d instant; relatively to the Memorial of Mr
                            Davidson. Indeed I have so often expressed my unwillingness to depart from the engraved plan
                            in every instance where it could be avoided, that I had hoped no repetition of this sort
                            would have been made to you, by any of the Proprietors.
                        Whether the area in front of the building intended for the President of the
                            United States be circular, according to Majr L’Enfants plan, or square as the engraved one
                            represents, is immaterial in the abstract, or as it concerns the Public and Mr Davidson only; but if the gratification of that gentleman sets a principle
                            a float, and thereby opens a door to similar applications, it attaches an importance which
                            may involve inextricable difficulties.
                        
                        To what Mr Davidson alludes in the scored part of
                            the following sentence, "I can venture to assert that numberless deviations were made by
                            Majr Ellicott from the original plan, and I have reason to believe
                                that many have been made since" you, much better than I, can explain—That many
                            alterations have been made from Majr L’Enfants plan by Majr Ellicott, (with the approbation
                            of the Executive) is not denied; that some were deemed essential is avowed; and had it not
                            been for the materials which he happened to possess, ’tis probable no engraving from Majr
                            L’Enfants draught would ever have been exhibited to the public; for after the disagreement
                            which took place between him and the late Commissioners, his obstinacy threw every
                            difficulty it could, in the way of its accomplishment.
                        To this summary may be added, that Mr Davidson is mistaken if he supposes, that
                            the transmission of Majr L’Enfants Plan of the City to Congress, was the completion thereof.
                            So far from it, it will appear by the message which accompanied the same that it was given as matter
                            of information, to show in what state the business was in, & the return of it
                            requested—That neither house of Congress passed any act consequent thereupon. That it
                            remained as before, under the controul of the Executive. That afterwards, several errors
                            were discovered & corrected, many alterations made, and the appropriations (except
                            as to the Capital & Presidents house) struck out under that authority, before it was
                            sent to the Engraver; intending that his work, & the promulgation thereof, were to
                            give it the final, & regulating Stamp.
                        
                        I have been thus particular to show that Mr Davidson is not treading on solid
                            ground, or in other words, that he is claiming as a matter of right what can only be yielded
                            on the principle of harmony; or for mutual benefit; and therefore, it only remains to be
                            repeated, that if the proposed alteration would have a tendency towards inviting
                            applications of a similar nature I shall be decidedly against the measure. If on the other
                            hand, the case is singular, & no consequences would be involved in the acquiescence;
                            as it is immaterial whether the area is semicircular or square; as contention may be
                            avoided—and both parties, in a pecuniary point of view benefited, I leave the question,
                            under the provisos before mentioned, to your own decision, as you must have a more
                            comprehensive view of circumstances than I can acquire.
                        The other part of Mr Davidson’s Memorial is yet more extraordinary; for if the
                            Proprietors—in consideration of having the permanent Seat of the Government established
                            among them, Yielded a portion of their property for public uses—shall, afterwards, take upon
                            themselves to decide what shall not be done with it; they may, by the same parity of reason,
                            direct the uses to which the squares shall be applied. This is too absurd. With esteem
                            & regard—I am Gentlemen Yr Obedient Servt
                        
                            Go: Washington
                        
                        
                            P.S. I am informed that Mr Hadfield is enquiring, in this City, for
                                Carvers. I earnestly recommend, that all Carving not absolutely
                                    necessary to preserve consistency, may be avoided; as well to save time and
                                expence, as because I believe it is not so much the taste now as formerly.
                        
                        
                    